Case 17-34665-KLP                Doc 6058       Filed 12/26/18 Entered 12/26/18 15:24:50                    Desc Main
                                              Document      Page 1 of 12


                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                            RICHMOND DIVISION


 In re:                                                               Chapter 11

 TOYS “R” US, PROPERTY COMPANY I, LLC, et al. Case No. 18-31429 (KLP)

                                        Debtors.                      (Jointly Administered)


        OBJECTION OF THE UNITED STATES TRUSTEE TO DEBTORS’
     MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE ADEQUACY
      OF THE DISCLOSURE STATEMENT FOR THE CHAPTER 11 PLAN OF
    WAYNE REAL ESTATE PARENT COMPANY, LLC, (II) APPROVING THE
     SOLICITATION AND NOTICE PROCEDURES WITH RESPECT TO THE
     CONFIRMATION OF THE DEBTOR’S PROPOSED CHAPTER 11 PLAN,
         (III) APPROVING THE FORM OF BALLOTS AND NOTICES IN
    CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN DATES WITH
 RESPECT THERETO, (V) SHORTENING THE OBJECTION PERIODS AND NOTICE
 REQUIREMENTS RELATED THERETO, AND (VI) GRANTING RELATED RELIEF

           John P. Fitzgerald, III 1, Acting United States Trustee for Region Four (the “UST”), by

 counsel, in furtherance of the duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and (5)

 and pursuant to 11 U.S.C. §§ 307, the Federal Rules of Bankruptcy Procedure, and the Local

 Bankruptcy Rules for this District, hereby files his objection to the Debtor’s Motion for Entry of

 an Order (I) Approving the Adequacy of the Disclosure Statement for the Chapter 11 Plan of

 Wayne Real Estate Parent Company, LLC, (II) Approving the Solicitation and Notice Procedures

 with Respect to the Confirmation of the Debtor’s Proposed Chapter 11 Plan, (III) Approving the

 Form of Ballots and Notice in Connection Therewith, (IV) Scheduling Certain Dates with

 Respect Thereto, (V) Shortening the Objection Periods and Notice Requirements Related


 1
  The Acting United States Trustee for Region 4 John P. Fitzgerald, III is recused from participation in this matter. The
 matter is proceeding under the direction of William Harrington, United States Trustee for Regions 1 and 2.

 Shannon Pecoraro, Esq. (Va. Bar No. 46864)
 Office of the United States Trustee
 701 East Broad Street - Suite 4304
 Richmond, VA 23219
 Telephone (804) 771-2310
 Facsimile (804) 771-2330
Case 17-34665-KLP           Doc 6058       Filed 12/26/18 Entered 12/26/18 15:24:50                      Desc Main
                                         Document      Page 2 of 12


 Thereto, and Granting Related Relief, filed on December 24, 2018 (“Solicitation Procedures

 Motion”). See ECF Doc. Nos. 6055 and 6056. In support of his objection, the UST represents

 and alleges as follows:

         Wayne Real Estate Parent Company, LLC (“Wayne”) filed the Disclosure Statement and

 Solicitation Procedure Motion on December 24, 2018 (the “Filing Date”). This is the fifth

 disclosure statement and underlying plan filed by Toys “R” Us-related entities. Wayne seeks to

 have a hearing approving the Solicitation Procedures Motion, including the adequacy of the

 Wayne’s Disclosure Statement, on an emergency basis on December 28, 2018 – a mere four days

 after the Filing Date. Moreover, as part of the Solicitation Procedures Motion, Wayne also seeks

 approval of the following timeline:

              •   Solicitation Deadline – January 3, 2019 (6 days after the proposed hearing on the
                  Solicitation Procedures Motion) 2

              •   Voting Deadline – January 18, 2019 at 4:00 p.m. (15 days after the Solicitation
                  Deadline)

              •   Plan Objection Deadline – January 25, 2019 (22 days after the Solicitation
                  Deadline)

              •   Confirmation Hearing Date – January 29, 2019 (26 days after the Solicitation
                  Deadline)


         Wayne asserts that the expedited basis for the hearing on the Solicitation Procedures

 Motion is warranted for three main reasons – none of which appears to justify a real emergency.

 First, Wayne claims that the relief is necessary to accomplish the Propco I Debtors’ sale transaction



 2
   It is the UST’s understanding, through informal discussion with Wayne’s counsel, that the Debtor plans to send out
 the Order approving the adequacy of the Disclosure Statement, to the extent approved, on December 28, 2018 – 28
 days prior to the proposed Plan Objection Deadline of January 25, 2019. The Solicitation Procedures Motion,
 however, does not mention that; rather, the proposed order attached at Exhibit A only contemplates that the
 “Confirmation Hearing Notice” be filed by the Debtor and served upon parties on or before January 3, 2019 – which
 would only provide parties in interest with 22 days to object to confirmation, as opposed to the required 28 days.



                                                        -2-
Case 17-34665-KLP        Doc 6058     Filed 12/26/18 Entered 12/26/18 15:24:50             Desc Main
                                    Document      Page 3 of 12


 on a timeline that will maximize value for all stakeholders. See ECF Doc. 6056 at ¶ 2. Second,

 the terms of the proposed plan are straightforward and provide for a distribution of the Debtor’s

 available cash and any sale proceeds in accordance with the priority scheme of the Bankruptcy

 Code. Id. at ¶ 3. Lastly, Wayne claims that the emergency relief is warranted because it is

 supported by certain of the Debtor’s key stakeholders, such as the Ad Hoc Group of B-4 Lenders.

                                           OBJECTION

        The UST objects to the Motion for Expedited Hearing and the timelines proposed in the

 Solicitation Procedures Motion. The proposed timelines, in fact, are at variance with the 28-days

 objection deadline required by Bankruptcy Rules 2002(b) and 3017(a). Bankruptcy Rule 2002(b)

 provides in pertinent part:

        (b) Twenty-Eight Day Notices to Parties in Interest. Except as provided in
        subdivision (l) of this rule, the clerk, or some other person as the court may direct,
        shall give the debtor, the trustee, all creditors and indenture trustees not less than
        28 days’ notice by mail of the time fixed (1) for filing objections and the hearing
        to consider approval of a disclosure statement . . . (2) for filing objections and the
        hearing to consider confirmation of a Chapter 11 plan . . . .”

 See Fed. R. Bankr. P. 2002(b); Local Bankruptcy Rule for E.D. Va. 3016-1(A).

        Moreover, Bankruptcy Rule 3017(a) similarly provides in pertinent part:

        (a) Hearing on Disclosure Statement and Objections. Except as provided in
            Rule 3017.1, after a disclosure statement is filed in accordance with Rule
            2016(b), the court shall hold a hearing on at least 28 days’ notice to the debtor,
            creditors, equity security holders and other parties in interest as provided in
            Rule 2002 top consider the disclosure statement and any objections or
            modifications thereto.

 See Fed. R. Bankr. P. 3017(a).

        These notice requirements are not mere procedural technicalities and niceties. As the

 advisory note to Rule 2002(b) explains: “The additional time necessary [compared to the 21 days’

 notice generally provided] may be necessary to formulate objections to a disclosure statement or




                                                -3-
Case 17-34665-KLP          Doc 6058     Filed 12/26/18 Entered 12/26/18 15:24:50             Desc Main
                                      Document      Page 4 of 12


 confirmation of a plan and preparation for the hearing on approval of the disclosure statement or

 confirmation.” Fed. R. Bankr. P. 2002, Advisory Committee Notes 1983. The failure to provide

 a creditor with formal notice in time to file an objection to the Disclosure Statement or plan

 confirmation may violate due process and render the plan ineffective as to such creditor. See In re

 Leading Edge Prods., Inc., 120 B.R. 616, 619-620 (Bankr. D. Mass. 1990).

           Here, Wayne seeks to reduce the time for parties to object to the adequacy of the Disclosure

 Statement to a mere four days – without even taking into consideration that one of the days was a

 holiday. Moreover, Wayne further seeks to reduce the deadline for parties in interest to object to

 confirmation to 22 days – from the 28 days required under the Rules. Despite the emergency relief

 sought, Wayne has not advanced any plausible justification for shortening the notice requirements

 to object to the adequacy of the Disclosure Statement or the confirmation of the underlying Plan.

           Wayne argues that synching the Wayne Plan process with the timelines set forth in the

 Propco I Debtor’s Plan confirmation schedules will save time and resources and maximize value

 for all stakeholders. Wayne, however, fails to explain how shortening the notice period will

 maximize value for all stakeholders. The Disclosure Statement for Propco I was filed on

 November 15, 2018 approved on December 21, 2018 (see In re Toys “R” Us Property Company,

 Case No. 18-31429 (KLP), ECF Doc. 941), with the objection deadline scheduled for January 18,

 2019 and the confirmation scheduled for January 24, 2019. Accordingly, it is not entirely clear

 why Wayne waited over a month to file the current Disclosure Statement and underlying Plan in

 its case and now claims that the timelines should be synched with the ones approved in the Propco

 I case.

           Wayne further claims that the terms of the proposed plan are straightforward and similar

 to the plan proposed in Propco I and supported by the Ad Hoc Group of B-4 Lender, which may




                                                   -4-
Case 17-34665-KLP         Doc 6058      Filed 12/26/18 Entered 12/26/18 15:24:50                Desc Main
                                      Document      Page 5 of 12


 be one of the few creditors impacted by the Plan. While that may be true, that is simply not

 sufficient justification to deprive all other parties in interest of their rights to be allowed sufficient

 time to review the Disclosure Statement and plan and their full 28-day period to object to either

 the adequacy of the Disclosure Statement or plan confirmation. Lastly, there is no evidence how

 or why the stakeholders will be prejudiced if the parties are given the full 28 days as required by

 the Bankruptcy Rules) to file objections to the Disclosure Statement or plan confirmation.

                                    RESERVATION OF RIGHTS

         The United States Trustee reserves his rights to object to other deficiencies at the hearing

 on the approval on the Disclosure Statement. Moreover, to the extent that the Court grants the

 Motion to Expedite Hearing, the UST respectfully requests that language be added clarifying that

 the UST’s rights to object to the confirmation of the Wayne Plan on any and all grounds are

 reserved.

                                                CONCLUSION

         WHEREFORE, the United States Trustee requests that the Court (i) sustain this Objection

 and (ii) grant such other relief as is just.

                                                          Respectfully Submitted,

 Dated: December 26, 2018                                 William K. Harrington
                                                          United States Trustee Region 1

                                                          By: /s/ Shannon Pecoraro
                                                          Shannon Pecoraro (Va. Bar No. 46864)
                                                          Office of the United States Trustee
                                                          701 East Broad Street, Suite 4304
                                                          Richmond, Virginia 23219
                                                          (804) 771-2310
                                                          Shannon.pecoraro@usdoj.gov




                                                   -5-
Case 17-34665-KLP        Doc 6058     Filed 12/26/18 Entered 12/26/18 15:24:50                Desc Main
                                    Document      Page 6 of 12


                                                        By: /s/ Elisabetta G. Gasparini
                                                        Elisabetta G. Gasparini
                                                        Office of the United States Trustee
                                                        1835 Assembly Street, Ste. 953
                                                        Columbia, South Carolina 29201
                                                        (803) 765-5227
                                                        Elisabetta.G.Gasparini@usdoj.gov




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 26, 2018, I caused a copy of the foregoing pleading to be
 served via email on the parties on the attached list with email addresses, and all parties receiving
 notices in this case through the Court’s ECF System.

                                                By:     /s/ Shannon Pecoraro
                                                        Shannon Pecoraro (Va. Bar No. 46864)
                                                        Office of the United States Trustee
                                                        701 East Broad Street, Suite 4304
                                                        Richmond, VA 23219
                                                        (804) 771-2310
                                                        Shannon.pecoraro@usdoj.gov

                                                By:     /s/ Elisabetta G. Gasparini
                                                        Elisabetta G. Gasparini
                                                        Office of the United States Trustee
                                                        1835 Assembly Street, Ste. 953
                                                        Columbia, South Carolina 29201
                `                                       (803) 765-5227
                                                        Elisabetta.G.Gasparini@usdoj.gov




                                                  -6-
                                                     Case 17-34665-KLP                                  Doc 6058                Filed 12/26/18 Entered 12/26/18 15:24:50                                                          Desc Main
                                                                                                                           Document                        Page 7 of 12
                                                                                                                            In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                          Case No. 18-31429 (KLP)




                     DESCRIPTION                                 NAME                        NOTICE NAME                        ADDRESS 1                           ADDRESS 2         CITY      STATE POSTAL CODE COUNTRY        PHONE          FAX                         EMAIL
                                                                                                                                                                                                                                                          Scott.P.Brown@adp.com
COUNSEL TO ADP                                        ADP                           ATTN: SCOTT P. BROWN             5800 WINDWARD PARKWAY                     MAIL STOP A-425    ALPHARETTA    GA   30005                                                david.m.smith@adp.com
                                                                                                                                                                                                                                                          idizengoff@akingump.com
                                                      AKIN GUMP STRAUSS HAUER &     ATTN: IRA S. DIZENGOFF, ABID                                                                                                                                          aqureshi@akingump.com
COUNSEL TO STRATEGIC ASSET SERVICES, LLC              FELD LLP                      QURESHI, BRAD M. KAHN            ONE BRYANT PARK                                              NEW YORK      NY   10036                  212-872-1000   212-872-1002   bkahn@akingump.com
                                                      AKIN GUMP STRAUSS HAUER &     ATTN: JAMES SAVIN, ZACHARY N.    1333 NEW HAMPSHIRE AVENUE,                                                                                                           zadorno@akingump.com
COUNSEL TO STRATEGIC ASSET SERVICES, LLC              FELD LLP                      ADORNO                           N.W.                                                         WASHINGTON DC      20036                  202-887-4000   202-887-4288   jsavin@akingump.com

COUNSEL TO SMITH INTEREST GENERAL PARTNERSHIP, LLP    AUSLEY MCMULLEN               ATTN: KEVIN A. FORSTHOEFEL       123 S. CALHOUN STREET                                        TALLAHASSEE   FL   32301                  850-425-5323   850-222-7560   bankruptcynotices@ausley.com
ADMINISTRATIVE AGENT FOR THE SECURED REVOLVING
CREDIT FACILITY                                       BANK OF AMERICA, NA           ATTN: CHRISTINE HUTCHINSON       100 FEDERAL STREET                                           BOSTON        MA   02110                  617-434-2385   617-434-4131   christine.hutchinson@baml.com

ADMINISTRATIVE AGENT FOR THE SECURED TERM LOAN        BANK OF AMERICA, NA           ATTN: BEYSY RATTO                40 BROAD STREET                                              BOSTON        MA   02109

ADMINISTRATIVE AGENT FOR THE SECURED TERM LOAN        BANK OF AMERICA, NA           ATTN: KELLY T WEAVER             101 SOUTH TRYON STREET                                       CHARLOTTE     NC   28255                  980-387-5452   704-208-2871
CANADIAN ADMINISTRATIVE AGENT FOR THE SECURED                                       ATTN: PRESIDENT OR GENERAL
REVOLVING CREDIT FACILITY                             BANK OF AMERICA, NA           COUNSEL                          181 BAY STREET, 4TH FLOOR                                     TORONTO      ON   M5J 2V8      CANADA
                                                                                                                                                               900 WEST TRADE
                                                                                                                                                               STREET, SUITE 650,
                                                                                    ATTN: SERVICING MANAGER          C/O CAPITAL MARKETS SERVICING             MAIL CODE: NC1-026-
AGENT FOR THE PROPCO II MORTGAGE LOAN                 BANK OF AMERICA, NA           TELEPHONE                        GROUP                                     06-01               CHARLOTTE    NC   28255                  866-531-0957   704-317-4501
INDENTURE TRUSTEE FOR THE DEBTORS' 7.375% SENIOR                                    ATTN: CORPORATE TRUST            101 BARCLAY STREET, FLOOR 21
NOTES                                                 BANK OF NEW YORK              ADMINISTRATION                   WEST                                                         NEW YORK      NY   10286
INDENTURE TRUSTEE FOR THE DEBTORS' 8.75% UNSECURED                                  ATTN: CORPORATE TRUST            101 BARCLAY STREET, FLOOR 21
NOTES                                                 BANK OF NEW YORK              ADMINISTRATION                   WEST                                                         NEW YORK      NY   10286
                                                      BRIGADE CAPITAL               ATTN: PATRICK CRISCILLO, CHIEF
AGENT FOR THE GIRAFFE JOINT MEZZANINE LOAN            MANAGEMENT, LP                FINANCIAL OFFICER                399 PARK AVENUE, 16TH FLOOR                                  NEW YORK      NY   10022
                                                      BUCHANAN INGERSOLL &          ATTN: MARY F. CALOWAY,
COUNSEL TO CITY CHURCH OF CHARLOTTESVILLE             ROONEY PC                     ESQUIRE                          919 N. MARKET STREET, SUITE 1500                             WILMINGTON DE      19801                  302-552-4200   302-552-4295   mary.caloway@bipc.com
                                                      CHATHAM COUNTY TAX
CHATHAM COUNTY TAX COMMISSIONER                       COMMISSIONER                  ATTN: THERESA C. HARRELSON       POST OFFICE BOX 8324                                         SAVANNAH      GA   31412-8324             912-652-7109   912-652-7101


COUNSEL TO BRIXMOR PROPERTY GROUP, INC.,
WASHINGTON PRIME GROUP , PALM BEACH HOLDINGS, LLC,
NED ALTOONA, LLC, RUNNING HILL SP, LLC, KIMCO REALTY
CORPORATION, WEINGARTEN REALTY INVESTORS,
WEINGARTEN NOSTAT, INC., CLPF-TUKWILA, L.P., PAPPAS
UNION CITY, L.P., VASWANI INC., IRC TURFWAY COMMONS,
L.L.C., IRC STONE CREEK, L.L.C., VERTICAL INDUSTRIAL PARK
ASSOCIATES, RADIO ROAD TOYS, LLC, SITE C LLC,THE SECTION
14 DEVELOPMENT COMPANY, TO DIGGIN ACTIVE, INC., MAKE
IT REAL LLC, TOMY INTERNATIONAL, INC. AND ITS
SUBSIDIARIES AND AFFILIATES, VIVID IMAGINATIONS (FAR
EAST) LTD., DBK CONCEPTS, INC., CANAL TOYS USA LTD., DSF
MOTEL, INC., RAVENSBURGER NORTH AMERICA, INC.,
THINKFUN, INC., JDK TOWNLINE, LLC, TMT POINT PLAZA, INC.,
OVERLOOK TOWNLINE, LLC, COLLIERS INTERNATIONAL
MANAGEMENT, SMITH INTEREST GENERAL PARTNERSHIP, LLP,
FOURTH QUARTER PROPERTIES, VII, THE CHESTERFIELD                                    ATTN: AUGUSTUS C. EPPS., JR.,
DEVELOPMENT, L.L.C., THORLEY INDUSTIRES LLC D/B/A                                   ESQUIRE, MICHAEL D. MUELLER,                                                                                                                                          aepps@cblaw.com
4MOMS, RTP COMM WA LLC, TRIANGLE PLAZA I, LLC, BED                                  ESQUIRE, JENNIFER M.                                                                                                                                                  jmclemore@cblaw.com
BATH & BEYOND, INC.                                       CHRISTIAN & BARTON, LLP   MCLEMORE, ESQUIRE                909 EAST MAIN STREET                      SUITE 1200         RICHMOND      VA   23219-3095             804-697-4100   804-697-6112   mmueller@cblaw.com
COUNSEL TO A&W ACQUISITION, LLC, VESTAR BEST IN THE
WEST PROPERTY, LLC, MACOMB CENTER PARTNERS, LLC AND
BALDWIN COMMONS, LLC                                      CLARK HILL PLC            ATTN: DAVID M. BLAU, ESQ.        151 S. OLD WOODWARD AVE.                  STE. 200           BIRMINGHAM MI      48009                  248-988-1817   248-988-2336   dblau@clarkhill.com
COUNSEL TO A&W ACQUISITION, LLC, VESTAR BEST IN THE
WEST PROPERTY, LLC, MACOMB CENTER PARTNERS, LLC AND                                 ATTN: JEFFREY N. ROTHLEDER,
BALDWIN COMMONS, LLC                                      CLARK HILL PLC            ESQ.                             1001 PENNSYLVANIA AVE. NW                 STE. 1300 SOUTH    WASHINGTON DC      20004                  202-640-6669   202-640-6688   jrothleder@clarkhill.com
                                                          COMMONWEALTH OF PUERTO
ATTORNEY GENERAL                                          RICO                      ATTN: BANKRUPTCY DEPARTMENT APARTADO 9020192                                                  SAN JUAN      PR   00902-0192




                                                                                                                                                 Page 1 of 6
                                                       Case 17-34665-KLP                             Doc 6058                 Filed 12/26/18 Entered 12/26/18 15:24:50                                                           Desc Main
                                                                                                                         Document                        Page 8 of 12
                                                                                                                          In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                                          Core/2002 Service List
                                                                                                                                         Case No. 18-31429 (KLP)




                     DESCRIPTION                                   NAME                     NOTICE NAME                       ADDRESS 1                           ADDRESS 2         CITY      STATE POSTAL CODE COUNTRY        PHONE              FAX                           EMAIL

COUNSEL TO DIP ABL AGENT; JPMORGAN CHASE BANK, NA IN                               ATTN: MARSHALL HUEBNER,
ITS CAPACITY AS ADMINISTRATIVE AND COLLATERAL AGENT,                               KENNETH STEINBERG, BRIAN M.                                                                                                                                               tru.routing@davispolk.com
LEAD ARRANGER, AND LENDER UNDER THE DEBTORS'                                       RESNICK, ELI J. VONNEGUT, VEERLE                                                                                                       212-450-4000; 212- 212-701-5800;   stephen.piraino@davispolk.com
PROPOSED ABL/FILO DIP FACILITY                        DAVIS POLK & WARDWELL, LLP   ROOVERS, STEPHEN PIRAINO         450 LEXINGTON AVE.                                          NEW YORK      NY   11017                  450-4000           212-607-7973    veerle.roovers@davispolk.com
COUNSEL TO TRU TRUST 2016-TOYS,                                                                                                                                                                                                                              allan.brilliant@dechert.com
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,                                     ATTN: ALLAN S. BRILLIANT, BRIAN                                                                                                                                           brian.greer@dechert.com
SERIES 2016-TOYS, COUNSEL TO THE AGENT FOR THE PROPCO                              E. GREER, STEPHEN M. WOLPERT,                                                                                                                                             stephen.wolpert@dechert.com
II MORTGAGE LOAN                                      DECHERT, LLP                 HUMZAH K. SOOFI                 1095 AVENUE OF THE AMERICAS                                  NEW YORK      NY   10036                  212-698-3500      212-698-3599     humzah.soofi@dechert.com

COUNSEL TO UPPER GLEN STREET ASSOCIATES, LLC           DEILY & GLASTETTER, LLP     ATTN: JOANN STERNHEIMER         8 SOUTHWOODS BLVD., SUITE 207                                ALBANY        NY   12211                  518-436-0344      518-436-8273     jsternheimer@deilylawfirm.com
ADMINISTRATIVE AGENT FOR THE PREPETITION EUROPEAN
AND AUSTRALIAN ASSET-BASED REVOLVING CREDIT FACILITY   DEUTSCHE BANK AG NEW YORK
(“EURO ABL”)                                           BRANCH                    ATTN: DUSAN LAZAROV               60 WALL STREET                                               NEW YORK      NY   10005                  212-250-0211      212-797-5695     dusan.lazarov@db.com
                                                                                                                                                             11911 FREEDOM
COUNSEL TO RIDGEPORT LIMITED PARTNERSHIP           DLA PIPER LLP (US)              ATTN: JENNIFER M. KAPPEL        ONE FOUNTAIN SQUARE                       DRIVE, SUITE 300   RESTON        VA   20190                  703-773-4266      703-773-5266     jennifer.kappel@dlapiper.com
ADMINISTRATIVE AGENT FOR THE SENIOR UNSECURED TERM GOLDMAN SACHS LENDING
LOAN FACILITY                                      PARTNERS, LLC                   ATTN: JERRY SMAY                200 WEST STREET                                              NEW YORK      NY   10282                  972-368-2579      212-357-4597
                                                   GOLDMAN SACHS MORTGAGE          ATTN: J. THEODORE BORTER AND
LENDER, PROPCO II MORTGAGE LOAN                    COMPANY                         RENE THERIAULT                  GENERAL COUNSEL                           200 WEST STREET    NEW YORK      NY   10282
                                                                                   ATTN: BRIAN EMPEY, CHRIS                                                                                                                                                  bempey@goodmans.ca
                                                                                   ARMSTRONG, MELANEY J.                                                     333 BAY STREET,                                                                                 carmstrong@goodmans.ca
DEBTORS' CANADIAN COUNSEL                              GOODMANS, LLP               WAGNER                          BAY ADELAIDE CENTRE                       SUITE 3400         TORONTO       ON   M5H 2S7      CANADA    416-979-2211      416-979-1234     mwagner@goodmans.ca
                                                       GREENBAUM, ROWE, SMITH &
COUNSEL TO WILLIAMS PARKWAY, LLC                       DAVIS , LLP              ATTN: NANCY ISAACSON, ESQ.         75 LIVINGSTON AVENUE                                         ROSELAND      NJ   07068                  973-577-1930      973-577-1931     nisaacson@greenbaumlaw.com
COUNSEL TO FAY ESTATES                                 GREENBERG TRAURIG, LLP   ATTN: HEATH B. KUSHNICK            200 PARK AVENUE                                              NEW YORK      NY   10166                  212-801-9200      212-801-6400     kushnickh@gtlaw.com
                                                                                                                   1750 TYSONS BOULEVARD, SUITE
COUNSEL TO FAY ESTATES                                 GREENBERG TRAURIG, LLP      ATTN: THOMAS J. MCKEE, JR.      1000                                                         MCLEAN        VA   22102                  703-749-1300      703-749-1301     mckeet@gtlaw.com
COUNSEL TO JPMORGAN CHASE BANK, NA, IN ITS CAPACITY
AS ADMINISTRATIVE AND COLLATERAL AGENT, LEAD                                                                                                                                                                                                                 tpbrown@hunton.com
ARRANGER, AND LENDER UNDER THE DEBTORS' PROPOSED                                   ATTN: TYLER P. BROWN, HENRY P.                                            951 EAST BYRD                                                                                   hlong@hunton.com
ABL/FILO DIP FACILITY                                  HUNTON & WILLIAMS, LLP      LONG, III & JUSTIN F. PAGET    RIVERFRONT PLAZA, EAST TOWER               STREET             RICHMOND      VA   23219                  804-788-8200      804-788-8218     jpaget@hunton.com
                                                                                   ATTN: CENTRALIZED INSOLVENCY
IRS INSOLVENCY SECTION                                 INTERNAL REVENUE SERVICE    OPERATION                      PO BOX 7346                                                   PHILADELPHIA PA    19101-7346             800-973-0424      855-235-6787
INTERNAL REVENUE SERVICE                               INTERNAL REVENUE SERVICE    ATTN: SUZANNE WALKER           400 N. 8TH STREET                          BOX 76             RICHMOND     VA    23219                  804-916-8065      855-652-9056     Suzanne.Walker@irs.gov

COUNSEL TO PORTSMOUTH PLAZA LLC                        JACKSON & CAMPBELL, P.C.    ATTN: MITCHELL B. WEITZMAN      1120 20TH STREET, N.W.                    SOUTH TOWER        WASHINGTON DC      20036                  202-457-1600      202-451-1678     mweitzman@jackscamp.com
PROPOSED COUNSEL FOR THE OFFICIAL COMMITTEE OF                                     ATTN: DANIEL T. MOSS, J. RYAN
UNSECURED CREDITORS                                    JONES DAY                   SIMS                            51 LOUISIANA AVENUE, N.W.                                    WASHINGTON DC      20001                  202-879-3794      202-626-1700     dtmoss@jonesday.com
PROPOSED COUNSEL FOR THE OFFICIAL COMMITTEE OF                                     ATTN: MICHAEL SCHNEIDEREIT,                                                                                                                                               bbennett@jonesday.com
UNSECURED CREDITORS                                    JONES DAY                   BRUCE BENNETT                   555 SOUTH FLOWER STREEET                  FIFTHIETH FLOOR    LOS ANGELES   CA   90071                  213-489-3939      213-243-2539     mschneidereit@jonesday.com
                                                                                   ATTN: SCOTT GREENBERG, BRUCE                                                                                                                                              sgreenberg@jonesday.com
COUNSEL TO THE AD HOC GROUP OF PROPCO I LENDERS       JONES DAY                    BENNETT                         250 VESEY STREET                                             NEW YORK      NY   10281-1047                                                bbennett@jonesday.com
COUNSEL TO BASSER-KAUFMAN, DDR CORP., GGP, INC.
PHILIPS INTERNATIONAL, NATIONAL REATIL & DEVELOPMENT
CORP., ROUSE PROPERTIES, LLC, SHOPCORE PROPERTIES LP,
AND VALCENTERS, LLC                                   KELLEY DRYE & WARREN LLP  ATTN: JOSEPH D. WILSON, ESQ.       WASHINGTON HARBOUR, SUITE 400 3050 K STREET, NW              WASHINGTON DC      20007                  202-342-8504      202-342-8451     jwilson@kelleydrye.com
COUNSEL TO BASSER-KAUFMAN, DDR CORP., GGP, INC.
PHILIPS INTERNATIONAL, NATIONAL REATIL & DEVELOPMENT
CORP., ROUSE PROPERTIES, LLC, SHOPCORE PROPERTIES LP,                                                                                                                                                                                                        KDWBankruptcyDepartment@kelleydrye.com
AND VALCENTERS, LLC                                   KELLEY DRYE & WARREN LLP  ATTN: ROBERT L. LEHANE, ESQ.       101 PARK AVENUE                                              NEW YORK      NY   10178                  212-808-7800      212-808-7897     rlehane@kelleydrye.com
                                                      KHORMAN JACKSON & KRANTZ,                                    ONE CLEVELAND CENTER, 29TH                1375 EAST NINTH
COUNSEL TO SPARKY BABY, LLC                           LLP                       ATTN: MELISSA YASINOW              FLOOR                                     STREET             CLEVELAND     OH   44114                  216-696-8700      216-621-6536     may@kjk.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL    KILPATRICK TOWNSEND &
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021      STOCKTON, LLP               ATTN: TODD C. MEYERS            1100 PEACHTREE STREET NE                  SUITE 2800         ATLANTA       GA   30309-4528             404-815-6500      404-815-6555     tmeyers@kilpatricktownsend.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,                                 ATTN: TODD C. MEYERS, ESQ.,                                                                                                                                               tmeyers@kilpatricktownsend.com
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL    KILPATRICK TOWNSEND &       DAVID M. POSNER, ESQ.,                                                    1114 AVENUE OF THE                                                                              dposner@kilpatricktownsend.com
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021      STOCKTON, LLP               GIANFRANCO FINIZIO, ESQ.        THE GRACE BUILDING                        AMERICAS           NEW YORK      NY   10036-7703             212-775-8700      212-775-8800     gfinizio@kilpatricktownsend.com

                                                                                   ATTN: EDWARD O. SASSOWER, PC                                                                                                                                              edward.sassower@kirkland.com
COUNSEL TO DEBTORS                                     KIRKLAND & ELLIS, LLP       AND JOSHUA A. SUSSBERG, PC;  601 LEXINGTON AVENUE                                            NEW YORK      NY   10022                  212-446-4800      212-446-4900     joshua.sussberg@kirkland.com




                                                                                                                                               Page 2 of 6
                                                       Case 17-34665-KLP                               Doc 6058                 Filed 12/26/18 Entered 12/26/18 15:24:50                                                         Desc Main
                                                                                                                           Document                        Page 9 of 12
                                                                                                                            In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                          Case No. 18-31429 (KLP)




                     DESCRIPTION                                   NAME                       NOTICE NAME                       ADDRESS 1                          ADDRESS 2         CITY     STATE POSTAL CODE COUNTRY        PHONE             FAX                           EMAIL
                                                                                     ATTN: JAMES H.M. SPRAYREGEN,                                                                                                                                           james.sprayregen@kirkland.com
                                                                                     ANUP SATHY, PC, CHAD J.                                                                                                                                                anup.sathy@kirkland.com
                                                                                     HUSNICK, PC, ROBERT A. BRITTON,                                                                                                                                        chad.husnick@kirkland.com
COUNSEL TO DEBTORS                                     KIRKLAND & ELLIS, LLP         AND EMILY GEIER                 300 NORTH LASALLE                                           CHICAGO      IL   60654                  312-862-2000      312-862-2200    emily.geier@kirkland.com

                                                                                                                                                               WASHINGTON
COUNSEL TO FRANCO MANUFACTURING CO., INC AND                                         ATTN: DEVON E. DAUGHETY;        4650 NORTH PORT WASHINGTON                BUILDING, BARNABAS                                                                           ddaughety@kmksc.com
CENTERPOINT OWNER, LLC                                 KOHNER, MANN & KAILAS, SC     SAMUEL C. WISOTZKEY             ROAD                                      BUSINESS CENTER    MILWAUKEE   WI   53212-1059             414-962-5110      414-962-8725    swisotzkey@kmksc.com
                                                                                     ATTN: MICHAEL A. CONDYLES,                                                                                                                                             Michael.Condyles@KutakRock.com
                                                                                     PETER J. BARRETT, & JEREMY S.                                                                                                                                          Peter.Barrett@KutakRock.com
COUNSEL TO DEBTORS                                     KUTAK ROCK, LLP               WILLIAMS                        901 EAST BYRD STREET                      SUITE 1000        RICHMOND     VA   23219-4071             804-644-1700      804-783-6192    Jeremy.Williams@KutakRock.com
                                                       LAW OFFICE OF ALLAN D.
INTERESTED PARTY                                       SARVER                    ATTN: ALLAN D. SARVER               16000 VENTURA BOULEVARD                   SUITE 1000        ENCINO       CA   91436                  818-981-0581      818-981-0026    ads@asarverlaw.com
                                                       LAW OFFICE OF ALLAN D.
INTERESTED PARTY                                       SARVER                    ATTN: ALLAN D. SARVER               16000 VENTURA BOULEVARD                   SUITE 1000        ENCINO       CA   91436                  818-981-0581      818-981-0026    ads@asarverlaw.com
COUNSEL TO TARRANT COUNTY, DALLAS COUNTY, GREGG        LINEBARGER GOGGAN BLAIR &
COUNTY AND SMITH COUNTY                                SAMPSON, LLP              ATTN: ELIZABETH WELLER              2777 N. STEMMONS FREEWAY                  SUITE 1000        DALLAS       TX   75207                  214-880-0089      469-221-5003    dallas.bankruptcy@publicans.com
COUNSEL TO CYPRESS - FAIRBANKS, ISD, HARRIS COUNTY,
GALVESTION COUNTY, MONTGOMERY COUNTY, AND FORT         LINEBARGER GOGGAN BLAIR &
BEND COUNTY                                            SAMPSON, LLP              ATTN: JOHN P. DILLMAN               PO BOX 3064                                                 HOUSTON      TX   77253-3064             713-844-3400      713-844-3503    houston_bankruptcy@publicans.com
                                                       LINEBARGER GOGGAN BLAIR &
COUNSEL TO MCLENNAN COUNTY                             SAMPSON, LLP              ATTN: DIANE WADE SANDERS            P.O. BOX 17428                                              AUSTIN       TX   78760                  512-447-6675      512-443-5114
COUNSEL TO TERENCE M TOMBARI                           LUKINS & ANNIS, PS        ATTN: TREVOR R. PINCOCK             717 W SPRAGUE AVE                         SUITE 1600        SPOKANE      WA   99201                  509-455-9555      509-747-2323    tpincock@lukins.com

COUNSEL TO HOLYOKE MALL COMPANY, L.P., BLOOMFIELD
HOLDINGS, LLC, KRG PORT ST. LUCIE LANDING, LLC, KRG
EVANS MULLINS, LLC, KRG BELLE ISLE, LLC, KRG SOUTH ELGIN
COMMONS LLC, KRG CEDAR HILLS PLAZA LP, KRGWHITE
PLAINS CITY CENTER, LLC, WINSTON-SALEM (HANES) LLC,      MENTER, RUDIN &TRIVELPIECE,
DOWNERS GROVE RETAIL DST, AND DG RETAIL LEASECO, L.L.C. PC                           ATTN: KEVIN M. NEWMAN           308 MALTBIE STREET                        SUITE 200         SYRACUSE     NY   13204-1439             315-474-7541      315-474-4040    knewman@menterlaw.com

COUNSEL TO KIN PROPERTIES, INC. AND AFFILIATES         MICHAEL BEST & FRIEDRICH LLP ATTN: JONATHAN L. GOLD           601 PENNSYLVANIA AVENUE, NW               SUITE 700 SOUTH   WASHINGTON DC     20004                  202-747-9594      202-347-1819    jlgold@michaelbest.com

COUNSEL TO OPPIDAN INVESTMENT COMPANY                  MORRISON SUND PLLC            ATTN: CYNTHIA L. HEGARTY        5125 COUNTY ROAD 101, SUITE 200                             MINNETONKA MN     55435                  952-975-0050      952-975-0058    chegarty@morrisonsund.com
                                                       NATIONAL ASSOCIATION OF
ATTORNEY GENERAL                                       ATTORNEYS GENERAL             ATTN: KAREN CORDRY              1850 M, ST., NW                           12TH FLOOR        WASHINGTON DC     20036                  202-326-6025      202-331-1427    kcordry@naag.org
                                                       NATIONAL ASSOCIATION OF       ATTN: KAREN CORDRY, NAAG
ATTORNEY GENERAL                                       ATTORNEYS GENERAL             BANKRUPTCY COUNSEL              1850 M ST., NW                            12TH FLOOR        WASHINGTON DC     20036                  202-326-6025      301-452-1488    kcordry@naag.org
                                                       NUTTER, MCCLENNEN & FISH                                                                                155 SEAPORT
COUNSEL TO SBAF RUNNING FOX, INC.                      LLP                           ATTN: JOHN G. LOUGHNANE         SEAPORT WEST                              BOULEVARD         BOSTON       MA   02210                  617-439-2000                      jloughnane@nutter.com
                                                       ODIN FELDMAN & PITTLEMAN
PARTY IN INTEREST                                      PC                            ATTN: DONALD F. KING            1775 WIEHLE AVENUE, SUITE 400                               RESTON       VA   20190                  703-218-2116      703-218-2160    donking@ofplaw.com
                                                       OFFICE OF THE ATTORNEY
ATTORNEY GENERAL                                       GENERAL OF GUAM               ATTN: BANKRUPTCY DEPARTMENT 590 S. MARINE CORPS                           SUITE 901         TAMUNING     GU   96913                                    671-477-4703    law@guamag.org
                                                       OFFICE OF THE UNITED STATES
UNITED STATES TRUSTEE FOR THE DISTRICT OF MARYLAND     TRUSTEE                       ATTN: LYNN A. KOHEN             6305 IVY LANE                             SUITE 600         GREENBELT    MD   20770                  301-344-6221      301-344-8431    lynn.a.kohen@usdoj.gov
                                                       OFFICE OF THE UNITED STATES   ATTN: ROBERT B. VAN ARSDALE,
UNITED STATES TRUSTEE EASTERN DISTRICT OF VIRGINIA     TRUSTEE                       ESQ                             701 E BROAD ST.                           SUITE 4304        RICHMOND     VA   23219                  804-771-2319       804-771-2330   Robert.B.Van.Arsdale@usdoj.gov
                                                                                     ATTN: BRYN H. SHERMAN,                                                                                                               240-507-1723; 240-                smetz@offitkurman.com
COUNSEL TO THE SULLY LIMITED PARTNERSHIP, COUNSEL TO                                 STEPHEN A. METZ, STEPHEN                                                                                                             507-1705;                         bsherman@offitkurman.com
KINGSTOWNE PARCEL O L.P.                               OFFIT KURMAN, PA              NICHOLS                         4800 MONTGOMERY LANE                      9TH FLOOR         BETHESDA     MD   20814                  240-507-1700       240-507-1735   snichols@offitkurman.com
COUNSEL TO THE DIP TAJ TERM LOAN AGENT & AD HOC                                      ATTN: BRIAN S. HERMANN,                                                                                                                                                bhermann@paulweiss.com
COMMITTEE OF TAJ NOTEHOLDERS, AD HOC GROUP OF TAJ      PAUL, WEISS, RIFKIND,         SAMUEL E. LOVETT, KELLIE A.                                                                                                                            212-757-3990;   slovett@paulweiss.com
NOTEHOLDERS                                            WHARTON & GARRISON, LLP       CAIRNS                          1285 AVENUE OF THE AMERICAS                                 NEW YORK     NY   10019-6064             212-373-3000      212-373-2053    kcairns@paulweiss.com
                                                                                                                                                                                 VIRGINIA
COUNSEL TO LEA COMPANY, LLC                            PENDER & COWARD, P.C.         ATTN: GLEN W. THOMPSON, ESQ.    222 CENTRAL PARK AVE., SUITE 400                            BEACH        VA   23462                  757-490-6284      757-497-1914    gthompson@pendercoward.com
COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE AND COLLATERAL TRUSTEE FOR THE TRU TAJ DIP
NOTES                                                  PORTER HEDGES, LLP            ATTN: ERIC M. ENGLISH, ESQ.     1000 MAIN STREET                          36TH FLOOR        HOUSTON      TX   77002                  713-226-6000      713-228-1331    eenglish@porterhedges.com
                                                                                                                                                                                                                                                            toysrusteam@primeclerk.com
CLAIMS AGENT                                           PRIME CLERK, LLC              ATTN: CHRISTOPHER SCHEPPER      830 3RD AVENUE                            3RD FLOOR         NEW YORK     NY   10022                  212-257-5450      646-328-2851    serviceqa@primeclerk.com
                                                       PRIMMER PIPER EGGLESTON &     ATTN: DOUGLAS J. WOLINSKY,
COUNSEL TO TAFT CORNERS ASSOCIATES                     CRAMER PC                     ESQ.                            30 MAIN STREET, SUITE 500                 PO BOX 1489       BURLINGTON   VT   05402-1489             802-864-0880      802-964-0382    dwolinsky@primmer.com
DEBTORS                                                PROPCO I DEBTORS              ATTN: GENERAL COUNSEL           C/O TOYS "R" US, INC.                     1 GEOFFREY WAY    WAYNE        NJ   07470




                                                                                                                                                 Page 3 of 6
                                                      Case 17-34665-KLP                                Doc 6058 Filed 12/26/18 Entered 12/26/18 15:24:50                                                                               Desc Main
                                                                                                               Document                       Page 10 of 12
                                                                                                                In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                                           Core/2002 Service List
                                                                                                                                          Case No. 18-31429 (KLP)




                      DESCRIPTION                                 NAME                        NOTICE NAME                        ADDRESS 1                           ADDRESS 2             CITY      STATE POSTAL CODE COUNTRY        PHONE          FAX                             EMAIL
                                                                                     ATTN: JOSEPH L. SCHWARTZ,
                                                      RIKER DANZIG SCHERER           ESQUIRE, TARA J. SCHELLHORN,                                               ONE SPEEDWELL                                                                                  jschwartz@riker.com
COUNSEL TO BED BATH & BEYOND, INC.                    HYLAND & PERRETTI LLP          ESQUIRE                         HEADQUARTERS PLAZA                         AVENUE                 MORRISTOWN NJ      07962-1981             973-451-8562   973-451-8719   tschellhorn@RIKER.com
COUNSEL TO CANTOR FITZGERALD SECURITIES, IN ITS
CAPACITY AS SUCCESSOR ADMINISTRATIVE AGENT (THE
“ADMINISTRATIVE AGENT”) UNDER THE TOYS “R” US
PROPERTY COMPANY I, LLC TERM LOAN CREDIT AGREEMENT    ROUSSOS, GLANZER &
DATED AS OF AUGUST 21, 2013                           BARNHART PLC                   ATTN: KELLY M. BARNHART, ESQ.   580 E. MAIN ST., SUITE 300                                        NORFOLK       VA   23510                  757-622-9005   757-624-9257   barnhart@rgblawfirm.com

COUNSEL TO ALDI (VIRGINIA) LLC                        RUBIN & LEVIN, P.C.            ATTN: JAMES E. ROSSOW JR.       135 N. PENNSYLVANIA ST.                    SUITE 1400             INDIANAPOLIS IN    46204                  317-860-2893   317-453-8619   jim@rubin-levin.net
                                                                                     ATTN: ROBERT D. TEPPER,
COUNSEL TO JDK TOWNLINE, LLC, TMT POINT PLAZA, INC.   SCHENK ANNES TEPPER            ESQUIRE, TOMASZ A. SOBIERAJ,                                                                                                                                              rtepper@satcltd.com
AND OVERLOOK TOWNLINE, LLC                            CAMPBELL LTD.                  ESQUIRE                         311 SOUTH WACKER DRIVE                     SUITE 2500             CHICAGO       IL   60606                  312-554-3100   312-554-3115   tsobieraj@satcltd.com
                                                      SECURITIES AND EXCHANGE
SECURITIES AND EXCHANGE COMMISSION HEADQUARTERS       COMMISSION                     ATTN: GENERAL COUNSEL        100 F ST., NE                                                        WASHINGTON DC      20549                  202-551-6061   202-772-9180   secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION PHILADELPHIA       SECURITIES AND EXCHANGE        ATTN: SHARON BINGER REGIONAL                                               1617 JFK BLVD., STE.
DIVISION                                              COMMISSION                     DIRECTOR                     ONE PENN CENTER                               520                    PHILADELPHIA PA    19103                  215-597-3100                  philadelphia@sec.gov
COUNSEL TO CANTOR FITZGERALD SECURITIES, IN ITS
CAPACITY AS SUCCESSOR ADMINISTRATIVE AGENT (THE
“ADMINISTRATIVE AGENT”) UNDER THE TOYS “R” US
PROPERTY COMPANY I, LLC TERM LOAN CREDIT AGREEMENT                                   ATTN: JOHN R. ASHMEAD, ESQ.,                                                                                                                                              ashmead@sewkis.com
DATED AS OF AUGUST 21, 2013                           SEWARD & KISSEL LLP            CATHERINE V. LOTEMPIO, ESQ.     ONE BATTERY PARK PLAZA                                            NEW YORK      NY   10004                  212-574-1200   212-480-8421   lotempio@sewkis.com

COUNSEL TO CFT NV DEVELOPMENTS, LLC, AS SUCCESSOR TO                                                                 233 SOUTH WACKER DRIVE, SUITE
THE ALHAMBRA REDEVELOPMENT AGENCY                    SEYFARTH SHAW LLP               ATTN: JAMES B. SOWKA            8000                                                              CHICAGO       IL   60606                  202-828-5356   202-641-9228   jsowka@seyfarth.com

COUNSEL TO CFT NV DEVELOPMENTS, LLC, AS SUCCESSOR TO
THE ALHAMBRA REDEVELOPMENT AGENCY                     SEYFARTH SHAW LLP              ATTN: JAMES R. BILLINGS-KANG    975 F STREET, N.W.                                                WASHINGTON DC      20004                  202-828-5356   202-641-9228   jbillingskang@seyfarth.com
                                                      SHAPIRO SHER GUINOT &          ATTN: SCOTT W. FOLEY, JOEL I.                                                                                                                                             swf@shapirosher.com
COUNSEL TO 18601 ALDERWOOD MALL PKWY LLC              SANDLER                        SHER                            250 W. PRATT STREET, SUITE 2000                                   BALTIMORE     MD   21201                  410-385-4234   410-539-7611   jis@shapirosher.com
COUNSEL TO SIMON PROPERTY GROUP, INC. AND ITS RELATED
ENTITIES                                              SIMON PROPERTY GROUP, INC.     ATTN: RONALD M. TUCKER, ESQ.    225 WEST WASHINGTON STREET                                        INDIANAPOLIS IN    46204                  317-263-2346   317-263-7901   rtucker@simon.com
                                                                                                                     123 SOUTH BROAD STREET, SUITE
COUNSEL TO SCI ITC SOUTH FUND, LLC                    SIRLIN LESSER & BENSON, P.C.   ATTN: DANA S. PLON              2100                                                              PHILADELPHIA PA    19109                  215-864-9700                  dplon@sirlinlaw.com
                                                      SPILMAN THOMAS & BATTLE,
COUNSEL TO ALDI (VIRGINIA) LLC                        PLLC                           ATTN: PETER M. PEARL            310 FIRST STREET, SUITE 1100               PO BOX 90              ROANOKE       VA   24002-0090             540-512-1832   540-342-4480   PPearl@spilmanlaw.com

COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE AND COLLATERAL TRUSTEE FOR THE TRU TAJ DIP
NOTES, COUNSEL TO ENERGY MANAGEMENT
COLLABORATIVE, LLC, DUKE ENERGY CAROLINAS, LLC, DUKE
ENERGY INDIANA, LLC, DUKE ENERGY OHIO, LLC, DUKE
ENERGY KENTUCKY, LLC, DUKE ENERGY FLORIDA, LLC, THAMES
& KOSMOS, LLC, FUN2PLAY TOYS, LLC, IRVING S. YASNEY
TRUST, CENTERPOINT OWNER, LLC, KOLCRAFT ENTERPRISES,                                 ATTN: JAMES K. DONALDSON,                                                                                                                                                 jdonaldson@spottsfain.com
INC.                                                   SPOTTS FAIN, PC               ESQ., NEIL E. MCCULLAGH         411 EAST FRANKLIN STREET                   SUITE 600              RICHMOND      VA   23219                  804-697-2000   804-697-2100   nmccullagh@spottsfain.com
COUNSEL TO CENTERPOINT OWNER, LLC                      SPOTTS FAIN, PC               ATTN: NEIL E. MCCULLAGH         411 EAST FRANKLIN STREET                   SUITE 600              RICHMOND      VA   23219                  804-697-2000   804-697-2100   nmccullagh@spottsfain.com
                                                       STATE OF ALABAMA ATTORNEY
ATTORNEY GENERAL                                       GENERAL                       ATTN: BANKRUPTCY DEPARTMENT P.O. BOX 300152                                                       MONTGOMERY AL      36130-0152
                                                       STATE OF ALASKA ATTORNEY
ATTORNEY GENERAL                                       GENERAL                       ATTN: BANKRUPTCY DEPARTMENT PO BOX 110300                                                         JUNEAU        AK   99811-0300                                           attorney.general@alaska.gov
                                                       STATE OF ARIZONA ATTORNEY
ATTORNEY GENERAL                                       GENERAL                       ATTN: BANKRUPTCY DEPARTMENT 1275 W. WASHINGTON ST.                                                PHOENIX       AZ   85007                                                aginfo@azag.gov
                                                       STATE OF ARKANSAS ATTORNEY
ATTORNEY GENERAL                                       GENERAL                       ATTN: BANKRUPTCY DEPARTMENT 323 CENTER ST.                                 SUITE 200              LITTLE ROCK   AR   72201-2610
                                                       STATE OF CALIFORNIA
ATTORNEY GENERAL                                       ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT PO BOX 944255                                                         SACRAMENTO CA      94244-2550                                           bankruptcy@coag.gov
                                                       STATE OF COLORADO                                         RALPH L. CARR COLORADO JUDICIAL 1300 BROADWAY,
ATTORNEY GENERAL                                       ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT CENTER                          10TH FLOOR                            DENVER        CO   80203
                                                       STATE OF CONNECTICUT
ATTORNEY GENERAL                                       ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT 55 ELM ST.                                                            HARTFORD      CT   06106                                                attorney.general@po.state.ct.us
                                                       STATE OF DELAWARE
ATTORNEY GENERAL                                       ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT CARVEL STATE OFFICE BLDG.                      820 N. FRENCH ST.      WILMINGTON DE      19801                                                Attorney.General@state.DE.US




                                                                                                                                                  Page 4 of 6
                                 Case 17-34665-KLP                            Doc 6058 Filed 12/26/18 Entered 12/26/18 15:24:50                                                                   Desc Main
                                                                                      Document                       Page 11 of 12
                                                                                       In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                Core/2002 Service List
                                                                                                               Case No. 18-31429 (KLP)




                   DESCRIPTION               NAME                     NOTICE NAME                       ADDRESS 1                      ADDRESS 2            CITY     STATE POSTAL CODE COUNTRY   PHONE   FAX                       EMAIL
                                 STATE OF FLORIDA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT THE CAPITOL, PL 01                                           TALLAHASSEE   FL   32399-1050
                                 STATE OF GEORGIA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 40 CAPITAL SQUARE, SW                                        ATLANTA       GA   30334-1300
                                 STATE OF HAWAII ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 425 QUEEN ST.                                                HONOLULU      HI   96813                                hawaiiag@hawaii.gov
                                 STATE OF IDAHO ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 700 W. JEFFERSON STREET                  P.O. BOX 83720      BOISE         ID   83720-1000
                                 STATE OF ILLINOIS ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 100 WEST RANDOLPH STREET                                     CHICAGO       IL   60601                                webmaster@atg.state.il.us

                                 STATE OF INDIANA ATTORNEY                                INDIANA GOVERNMENT CENTER                302 W. WASHINGTON
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT SOUTH                                    ST., 5TH FLOOR    INDIANAPOLIS IN      46204
                                 STATE OF IOWA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 1305 E. WALNUT STREET                                        DES MOINES    IA   50319                                idrbankruptcy@iowa.gov
                                 STATE OF KANSAS ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 120 SW 10TH AVE.                         2ND FLOOR           TOPEKA        KS   66612-1597
                                 STATE OF KENTUCKY ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 700 CAPITOL AVENUE                       SUITE 118           FRANKFORT     KY   40601                                web@ag.ky.gov
                                 STATE OF LOUISIANA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT PO BOX 94095                                                 BATON ROUGE LA     70804-4095                           ConsumerInfo@ag.state.la.us
                                 STATE OF MAINE ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 6 STATE HOUSE STATION                                        AUGUSTA       ME   04333
                                 STATE OF MARYLAND
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 200 ST. PAUL PLACE                                           BALTIMORE     MD   21202-2202                           oag@oag.state.md.us
                                 STATE OF MASSACHUSETTS
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT ONE ASHBURTON PLACE                                          BOSTON        MA   02108-1698                           ago@state.ma.us
                                 STATE OF MINNESOTA                                                                                445 MINNESOTA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 1400 BREMER TOWER                        STREET               ST. PAUL     MN   55101-2131                           Attorney.General@ag.state.mn.us
                                                                                                                                   550 HIGH STREET,
                                 STATE OF MISSISSIPPI                                                                              SUITE 1200, P.O. BOX
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT WALTER SILLERS BUILDING                  220                  JACKSON      MS   39201
                                 STATE OF MISSOURI ATTORNEY                                                                                             JEFFERSON
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT SUPREME COURT BUILDING                   207 W. HIGH ST.      CITY         MO   65102                                attorney.general@ago.mo.gov
                                 STATE OF MONTANA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 215 N SANDERS, THIRD FLOOR               PO BOX 201401       HELENA        MT   59620-1401                           contactdoj@mt.gov
                                 STATE OF NEBRASKA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 2115 STATE CAPITOL                       2ND FL, RM 2115     LINCOLN       NE   68509-8920                           ago.info.help@nebraska.gov
                                 STATE OF NEVADA ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 100 NORTH CARSON STREET                                      CARSON CITY   NV   89701                                AgInfo@ag.nv.gov
                                 STATE OF NEW HAMPSHIRE
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 33 CAPITOL ST.                                               CONCORD       NH   03301                                attorneygeneral@doj.nh.gov
                                 STATE OF NEW JERSEY                                                                               25 MARKET STREET,
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT RJ HUGHES JUSTICE COMPLEX                PO BOX 080          TRENTON       NJ   08625-0080                           askconsumeraffairs@lps.state.nj.us
                                 STATE OF NEW MEXICO
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT P.O. DRAWER 1508                                             SANTA FE      NM   87504-1508
                                 STATE OF NEW YORK ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT THE CAPITOL                                                  ALBANY        NY   12224-0341
                                 STATE OF NORTH CAROLINA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 9001 MAIL SERVICE CENTER                                     RALEIGH       NC   27699-9001
                                 STATE OF NORTH DAKOTA                                                                             600 E BOULEVARD
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT STATE CAPITOL                            AVE, DEPT 125       BISMARCK      ND   58505-0040                           ndag@nd.gov
                                 STATE OF OHIO ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 30 E. BROAD ST.                          14TH FLOOR          COLUMBUS      OH   43215
                                 STATE OF OKLAHOMA                                                                                                     OKLAHOMA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 313 NE 21ST STREET                                           CITY          OK   73105
                                 STATE OF OREGON ATTORNEY
ATTORNEY GENERAL                 GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 1162 COURT STREET NE                                         SALEM         OR   97301                                consumer.hotline@doj.state.or.us
                                 STATE OF PENNSYLVANIA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT STRAWBERRY SQUARE                        16TH FLOOR          HARRISBURG    PA   17120
                                 STATE OF RHODE ISLAND
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 150 SOUTH MAIN STREET                                        PROVIDENCE    RI   02903
                                 STATE OF SOUTH CAROLINA
ATTORNEY GENERAL                 ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT P.O. BOX 11549                                               COLUMBIA      SC   29211-1549




                                                                                                                     Page 5 of 6
                                                      Case 17-34665-KLP                              Doc 6058 Filed 12/26/18 Entered 12/26/18 15:24:50                                                                          Desc Main
                                                                                                             Document                       Page 12 of 12
                                                                                                              In re: Toys "R" Us Property Company I, LLC, et al.
                                                                                                                                       Core/2002 Service List
                                                                                                                                      Case No. 18-31429 (KLP)




                    DESCRIPTION                                   NAME                      NOTICE NAME                      ADDRESS 1                          ADDRESS 2           CITY      STATE POSTAL CODE COUNTRY        PHONE          FAX                          EMAIL
                                                      STATE OF SOUTH DAKOTA
ATTORNEY GENERAL                                      ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 1302 EAST HIGHWAY 14                        SUITE 1              PIERRE        SD    57501-8501                                          consumerhelp@state.sd.us
                                                      STATE OF TENNESSEE
                                                      ATTORNEY GENERAL, TN DEPT
ATTORNEY GENERAL                                      OF REVENUE                   ATTN: BANKRUPTCY DEPARTMENT PO BOX 20207                                                     NASHVILLE     TN    37202-0207            615-532-8928   615-741-3334   consumer.affairs@tn.gov
                                                      STATE OF TEXAS ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT CAPITOL STATION                             PO BOX 12548         AUSTIN        TX    78711-2548                                          public.information@oag.state.tx.us
                                                      STATE OF UTAH ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT PO BOX 142320                                                    SALT LAKE CITY UT   84114-2320                                          uag@utah.gov
                                                      STATE OF VERMONT ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 109 STATE ST.                                                    MONTPELIER    VT    05609-1001
                                                      STATE OF VIRGINIA ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 900 EAST MAIN STREET                                             RICHMOND      VA    23219
                                                      STATE OF WASHINGTON
ATTORNEY GENERAL                                      ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT 1125 WASHINGTON ST. SE                      P.O. BOX 40100       OLYMPIA       WA    98504-0100
                                                      STATE OF WEST VIRGINIA
ATTORNEY GENERAL                                      ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT STATE CAPITOL BLDG. 1                       ROOM E 26            CHARLESTON    WV    25305                                               consumer@wvago.gov
                                                                                                                                                           STATE CAPITOL,
                                                      STATE OF WISCONSIN                                          WISCONSIN DEPARTMENT OF                  ROOM 114 EAST, P. O.
ATTORNEY GENERAL                                      ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   JUSTICE                                  BOX 7857             MADISON       WI    53707-7857
                                                      STATE OF WYOMING ATTORNEY
ATTORNEY GENERAL                                      GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   123 CAPITOL BUILDING                     200 W. 24TH STREET   CHEYENNE      WY    82002
                                                                                    ATTN: PRESIDENT OR GENERAL
STRATEGIC ASSET SERVICES, LLC                         STRATEGIC ASSET SERVICES, LLC COUNSEL                       H/2 CAPITAL PARTNERS                     375 PARK AVENUE      NEW YORK      NY    10152                 949-713-5040   949-713-5045
GOVERNOR'S SQUARE MALL; HUNTINGTON MALL COMPANY       THE CAFARO COMPANY            ATTN: RICHARD T. DAVIS        5577 YOUNGSTOWN-WARREN RD.                                    NILES         OH    44446                 330-747-2661   330-743-2902   rdavis@cafarocompany.com
                                                      THE LAW OFFICES OF DAVID A.
COUNSEL TO WILLIAMS PARKWAY, LLC                      GREER, PLC                    ATTN: DAVID A. GREER          500 EAST MAIN STREET                     SUITE 1225           NORFOLK       VA    23510                 757-227-5155   757-227-5158   Dgreer@davidgreerlaw.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL                                ATTN: DAVID R. RUBY, WILLIAM D.                                                                                                                                      druby@t-mlaw.com
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021     THOMPSON MCMULLAN, PC        PRINCE                          100 SHOCKOE SLIP                        THIRD FLOOR          RICHMOND      VA    23219                 804-698-6220   804-780-1813   wprince@t-mlaw.com
COUNSEL TO TRIANGLE PLAZA I LLC                       TORYS LLP                    ATTN: ALISON D. BAUER           1114 AVENUE OF THE AMERICAS             23RD FLOOR           NEW YORK      NY    10036                 212-880-6000   212-682-0200   abauer@torys.com
                                                      UNITED STATES OF AMERICA                                                                             950 PENNSYLVANIA
ATTORNEY GENERAL                                      ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT US DEPT OF JUSTICE                          AVE NW               WASHINGTON DC       20530-0001
COUNSEL TO THE DIP DELAWARE TERM LOAN AGENT & AD      WACHTELL, LIPTON, ROSEN &
HOC GROUP OF B 4 LENDERS                              KATZ                         ATTN: JOSHUA A. FELTMAN        51 WEST 52ND ST.                                              NEW YORK      NY    10019                 212-403-1000   212-403-2000   JAFeltman@wlrk.com
                                                                                                                                                                                                                                                        jafeltman@wlrk.com
CO-COUNSEL TO NEXBANK SSB AND THE AD HOC GROUP OF B- WACHTELL, LIPTON, ROSEN &     ATTN: JOSHUA A. FELTMAN, EMIL                                                                                                                                        eakleinhaus@wlrk.com
4 LENDERS                                             KATZ                         A. KLEINHAUS, NEIL K. CHATANI 51 WEST 52ND ST.                                               NEW YORK      NY    10019                 212-403-1000   212-403-2000   nkchatani@wlrk.com
                                                      WASHINGTON DC ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT 441 4TH STREET NW                                                WASHINGTON DC       20001                                               dc.oag@dc.gov
                                                      WATT, TIEDER, HOFFAR &
COUNSEL TO PINE TREE PROPERTIES                       FITZGERALD, LLP              ATTN: JENNIFER L. KNEELAND     1765 GREENSBORO STATION PLACE            SUITE 1000           MCLEAN        VA    22102                 703-749-1026   703-893-8029   jkneeland@watttieder.com
CO-COLLATERAL AGENT FOR THE SECURED REVOLVING         WELLS FARGO BANK, NATIONAL   ATTN: PRESIDENT OR GENERAL
CREDIT FACILITY                                       ASSOCIATION                  COUNSEL                        ONE BOSTON PLACE, 19TH FLOOR                                  BOSTON        MA    02108
                                                      WHITEFORD, TAYLOR &          ATTN: CHRISTOPHER A. JONES,                                                                                                                                          cajones@wtplaw.com
COUNSEL TO AD HOC GROUP OF TAJ NOTEHOLDERS            PRESTON, LLP                 JENNIFER E. WUEBKER            3190 FAIRVIEW PARK DRIVE                 SUITE 800            FALLS CHURCH VA     22042                 703-280-9260   703-280-9139   jwuebker@wtplaw.com
                                                      WILMINGTON TRUST,            ATTN: TRU TAJ SECURED NOTES
INDENTURE TRUSTEE FOR THE TRU TAJ 12.00% SENIOR NOTES NATIONAL ASSOCIATION         ADMINISTRATOR                  50 SOUTH SIXTH STREET, SUITE 1290                             MINNEAPOLIS MN      55402                 612-217-5651
                                                      WYATT, TARRANT & COMBS,
COUNSEL TO THE HOMESTEAD COMPANY, INC.                LLP                          ATTN: JOHN P. BRICE            250 WEST MAIN STREET, SUITE 1600                              LEXINGTON     KY    40507-1746            859-233-2012   859-259-0649   jbrice@wyattfirm.com
COUNSEL TO LEVIN MANAGEMENT CORP., RAMCO-
GERSHENSON PROPERTIES TRUST, AND UNILVER UNITED
STATES, INC.                                          ZEMANIAN LAW GROUP           ATTN: PAUL A. DRISCOLL         223 EAST CITY HALL AVENUE                SUITE 201            NORFOLK       VA    23452                 757-622-0090                  paul@zemanianlaw.com




                                                                                                                                             Page 6 of 6
